                                                                   USDCSDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT
                                                                   ELECTRO NI CALLY FILlD
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOC#:. _ _ _ _ _ _ __
--------------------------------------------------------X
PATSY'S BRAND, INC.,                                               DATE FILED: ~ /~ / /~o

                                   Plaintiff,
                  V.
                                                                  99-CV-10175 (KMW)
I.O.B. REALTY, INC., PATSY'S INC., FRANK                                  ORDER
BRIJA, JOHN BRECEVICH, and NICK
TSOULOS,

                                   Defendants.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        The Court sets the following schedule for the continued evidentiary hearing:

              •   Defendant Brija's testimony shall resume on March 16, 2020 at 10:00 a.m. Mr.

                  Grandinetti's testimony shall follow as time permits.

              •   The hearing shall continue on March 19, 2020 at 2:00 p.m., at which time Ms.

                  Stempien Coyle shall testify.

              •   The witnesses and parties shall be available on March 20, 2020 at 10:00 a.m. to

                  complete any unfinished testimony.

              •   A post-hearing briefing schedule shall be set at the conclusion of the evidentiary

                  hearing.

              •   Ms. Stempien Coyle and Mr. Grandinetti shall submit affidavits containing the

                  text of their direct testimony no later than March 9, 2020.



 Dated: New York, New York
        February 20, 2020
                                                                  KIMBA M. WOOD
                                                               United States District Judge
